Exhibit 10.16

 

 

LOGO [g25870img001.jpg]       phone: 760.431.9286         fax: 760.431.1624
        physician srvc: 800.922.1356

January 14, 2008

Mitsuo Asai

Dear Mr. Asai (hereinafter, “you” or “your”),

I am very pleased to provide you with a summary of employment with Alphatec
Spine Inc. (“Alphatec”).

1. Position Your position will be President, Alphatec Pacific, Inc., reporting
to Dirk Kuyper, President and CEO. As you progress with Alphatec, your position
and assignments are, of course, subject to change. As an Alphatec employee, we
expect that you will perform any and all duties and responsibilities normally
associated with your position in a satisfactory manner and to the best of your
abilities at all times.

2. Starting Date/Nature of Relationship Upon accepting this offer, and any
conditions set forth herein are satisfied, your employment with Alphatec will
begin on a date mutually acceptable to both you and Alphatec (the “Commencement
Date”). Thereafter, you will be expected to devote all of your working time to
the performance of your duties at Alphatec throughout your employment. The term
of your employment (the “Term”) shall be for three years, which term shall begin
on the Commencement Date.

3. Compensation, Benefits, Vacation, Bonus Your initial base pay shall be at a
rate of 26 million yen per year. If you remain employed through the last day of
a fiscal year, you will be eligible to receive a discretionary cash performance
bonus each fiscal year in an amount equal to 35.0% of the annual base salary for
such fiscal year (the “Target Bonus Amount”). The payment of the Target Bonus
Amount shall be subject to Alphatec’s and your achievement of goals to be
established and presented to you each fiscal year.

Promptly following the Commencement Date Alphatec will recommend to the board of
directors of Alphatec Holdings, Inc. (“Holdings”) that you receive a grant of
options to purchase 75,000 shares of the common stock of Holdings (the
“Options”). If granted, the Options shall have an exercise price equal to the
closing price of Holdings’ common stock on the date of issuance. The Options
shall vest over a four-year period in four equal amounts beginning on the first
anniversary after the date of issuance.

You may take advantage of various benefits offered by Alphatec Pacific, Inc. You
shall be entitled to 20 paid vacation days per calendar year. Alphatec shall
provide a furnished corporate apartment in Tokyo, Japan for your use, and
Alphatec shall pay (i) up to 4 million yen annually in rent and expenses related
to such apartment, and (ii) all commissions, deposits and expenses incurred
prior to the execution of the lease of such apartment. Alphatec shall provide
you with a monthly travel allowance of 70 thousand yen, provided that (i) such
amounts are used for travel between Tokyo, Japan and your home in Osaka, Japan;
and (ii) Alphatec is not obligated to reimburse you in accordance with such
allowance until you provide receipts to Alphatec that document the incurred



--------------------------------------------------------------------------------

travel expenses. Alphatec agrees to reimburse you for the annual premium
associated with your purchase of a workmen’s accident compensation insurance
policy covering you. In the event that you become disabled during the Term
through any illness, injury, accident or condition of either a physical or
psychological nature, and, as a result, are unable to perform all of your duties
and responsibilities hereunder for a period of 90 consecutive days, Alphatec
shall continue to pay you your base salary then in effect for such 90-day
period. You shall be entitled to fly business class on all employment-related
trips between Japan and the United States.

4. Your Representations and Warranties to Alphatec As a condition of your
employment you hereby represent and warrant to Alphatec that (i) you are free to
enter into and fully perform the duties of your position and that you are not
subject to any employment, confidentiality, non-competition or other agreement
that would restrict your employment by Alphatec, (ii) your signing this letter
does not violate any order, judgment or injunction applicable to you, or
conflict with or breach any agreement to which you are a party or by which you
are bound, (iii) you have disclosed to Alphatec any applicability agreements
that address confidentiality or other post-employment obligations, (iv) you have
not disclosed and will not disclose to Alphatec any proprietary, trade secret or
confidential information belonging to another, (v) you have removed no documents
or data from a prior employer or a third party, and you are in compliance and
will remain in compliance with any obligations of confidentiality to a third
party, and (vi) all facts you have presented or will present to Alphatec are
accurate and true. This includes, but is not limited to, all oral and written
statements you have made (including those pertaining to your education,
training, qualifications, licensing and prior work experience) on any job
application, resume or c.v., or in any interview or discussion with Alphatec.

5. Non-solicitation/Trade Secrets/Non disclosure You hereby agree and
acknowledge that based upon your position within Alphatec that you will have
access to certain Trade Secrets (as defined below), which, if disclosed to a
third party would cause Alphatec to suffer irreparable harm. In order to protect
Alphatec from unauthorized use of such Trade Secrets following the termination
of your employment, for a period of nine months following the termination of
your employment relationship for any reason, you will not (i) either
individually or on behalf of or through any third party, directly or indirectly,
solicit, entice or persuade or attempt to solicit, entice or persuade any
employee, agent, consultant or contractor of Alphatec or any of its affiliates
(the “Company Group”) to leave the service of the Company Group for any reason;
or (ii) either individually or on behalf of or through any third party, directly
or indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which you have interacted during the course of your employment
with Alphatec.

You agree that all information and know-how, whether or not in writing, of a
proprietary, private, secret or confidential nature concerning Alphatec’s
business or financial affairs (collectively, “Trade Secrets”) is and shall be
the exclusive property of Alphatec. By way of illustration, but not limitation,
Trade Secrets include inventions, products, processes, methods, techniques,
formulas, compositions, compounds, projects, developments, inventions,
projections, sales programs and commission rates, development projects and
programs, research data, clinical data, financial data, personnel data, computer
programs, and vendor and supplier lists. You will not disclose any Trade Secrets
to others outside Alphatec or use the same for any unauthorized purposes without



--------------------------------------------------------------------------------

written approval of Alphatec, either during or after your employment, unless and
until such Trade Secrets have become public knowledge without fault by you or
any third party that was not obligated to keep such Trade Secrets confidential.
It is agreed and acknowledged by the parties that the terms of this letter shall
be deemed to be a Trade Secret and you shall only disclose such terms to your
spouse or advisor acting in a fiduciary capacity (i.e., attorney or accountant).

You agree that all files, letters, memoranda, reports, records, data, sketches,
drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Trade Secrets, whether
created by you or others, which shall come into your custody or possession,
shall be and are the exclusive property of Alphatec and shall solely be used by
you in the performance of your duties for Alphatec. You agree to immediately
return to Alphatec all Trade Secrets and all materials containing Trade Secrets
following the termination of your employment relationship.

You agree that your obligation not to disclose or misuse Trade Secrets, also
includes such similar types of information of subsidiaries, affiliates and joint
ventures of Alphatec, customers of Alphatec or suppliers to Alphatec or other
third parties who may have disclosed or entrusted the such similar types of
information to Alphatec or to you in the course of Alphatec’s business.

You recognize that a breach or threatened breach by you of any of the provisions
contained in this Section 5 will cause Alphatec irreparable injury. You
therefore agree that Alphatec shall be entitled, in addition to any other right
or remedy, to a temporary, preliminary and permanent injunction, without the
necessity of proving the inadequacy of monetary damages or the posting of any
bond or security, enjoining or restraining you from any such violation or
threatened violations.

6. Termination of Employment; Effect of Termination of Employment

During the Term, this Agreement may be terminated as follows: (i) by either the
Alphatec or you without Cause (as defined below) upon ten days notice; or
(ii) by Alphatec for Cause in accordance with the notice provisions set forth
below.

Your employment may be terminated by Alphatec for Cause upon the occurrence of
any of the following (each of which shall constitute “Cause”): (i) your being
convicted of a crime involving dishonesty, fraud or theft; (ii) your committing
any act of fraud or dishonesty resulting or intended to result directly or
indirectly in personal enrichment at the expense of Alphatec; (iii) failure or
refusal by you to follow policies or directives reasonably established by the
President and CEO of Alphatec that goes uncorrected for a period of 30
consecutive days after written notice has been provided to you; (iv) a material
breach of this Agreement that goes uncorrected for a period of 30 consecutive
days after written notice has been provided to you; (v) any gross or willful
misconduct or gross negligence by you in the performance of your duties; (vi) a
material violation of the Alphatec’s Code of Conduct; or (vi) your inability to
perform your duties for 90 consecutive days due to a disability; or (vii) your
death.

In the event that your employment is terminated for Cause or at your election,
Alphatec shall have no further obligations under this Agreement other than to
pay you the base salary and benefits, including payment for accrued but untaken
vacation days, otherwise payable to you through the last day of your actual
employment with Alphatec.



--------------------------------------------------------------------------------

In the event that your employment is terminated by Alphatec without Cause,
Alphatec shall continue to pay you the annual base salary then in effect for a
period of 12 months from the last day of your actual employment with Alphatec.

In the event that your employment is terminated due to your inability to perform
your duties for 90 consecutive days due to a disability, Alphatec shall have no
further obligations under this Agreement other than to pay you the base salary
and benefits, including payment for accrued but untaken vacation days, otherwise
payable to you through the last day of your actual employment with Alphatec. In
the event that your employment is terminated due to your death, Alphatec shall
continue to pay your estate the annual base salary then in effect for a period
of six months from the last day of your actual employment with Alphatec.

7. Miscellaneous This letter constitutes Alphatec’s entire offer regarding the
terms and conditions of your prospective employment with Alphatec. It supersedes
any prior agreements, or other promises or statements (whether oral or written)
regarding the offered terms of employment. This letter shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California. In the event of a dispute involving this Agreement, you consent and
agree that all disputes shall be resolved in accordance with the terms and
conditions of the Mutual Agreement to Arbitrate Claims between Alphatec and you.

[Signature Page Follows]



--------------------------------------------------------------------------------

You may accept this offer of employment hereof by signing a copy of this letter.
Your signature on the copy of this letter and your submission of a signed copy
to me will evidence your agreement set forth herein.

We are pleased to offer you the opportunity to join Alphatec, and we look
forward to having you aboard. We are confident that you will make an important
contribution to our unique and exciting enterprise.

 

Sincerely, /s/ Dirk Kuyper Dirk Kuyper President and CEO

Read, Agreed and Acknowledged:

 

/s/ Mitsuo Asai Mitsuo Asai